Citation Nr: 1433098	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-22 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for the service-connected peripheral artery disease of the lower left extremity beginning on February 1, 2009, and a compensable evaluation beginning on October 28, 2009.  

2. Entitlement to an initial compensable evaluation for the service-connected hypertension.  

3. Entitlement to an initial compensable evaluation for the service-connected acid reflux disease.  


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1980 to July 1980, October 2001 to May 2002, October 2003 to August 2004, and January 2008 to January 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO that, in pertinent part, granted service connection and assigned a 20 percent rating  for peripheral artery disease of the lower left extremity, effective on February 1, 2009, and a noncompensable evaluation effective on October 28, 2009.  

Service connection was also granted for hypertension with a noncompensable evaluation assigned effective on February 1, 2009 and for acid reflux disease with noncompensable rating assigned effective on February 1, 2009.

By way of a June 2011 rating decision, the RO increased the rating for the service-connected peripheral artery disease of the lower left extremity to 40 percent effective on February 1, 2009 and assigned a noncompensable rating effective on October 28, 2009.

Virtual VA contains documents that are duplicative of the ones contained in the paper file.  Veterans Benefits Management System contains document that are not pertinent to the appeal at the moment.

The issues to include that of an increased rating in excess of 10 percent for the service-connected acid reflux disease are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

For the initial period of the appeal, the service-connected acid reflux disease is shown to have been manifested by a disability picture that more nearly approximated that of persistently recurrent epigastric distress with dysphagia. pyrosis and regurgitation accompanied by substernal or arm or shoulder pain.   


CONCLUSION OF LAW

For the initial period of the appeal, the criteria for the assignment of an increased rating of 10 percent for the service-connected acid reflux disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7346 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  

Based on a careful review of the present record, the Board finds that an increased, initial rating of 10 percent for the service-connected acid reflux disease is assignable for the initial period of the appeal in this case.  

While the VA examination in October 2009 showed that the Veteran had recurrent episodes of heartburn without pyrosis of dysphagia, he was noted to require daily medication with only fairly good improvement.  

Moreover, in a statement received in August 2011, the Veteran reported that, since the last VA examination, he had had his medication changed four times because of ongoing problems. He reported seeing his doctor four times for his manifestations that included abdominal pain, irregular bowel movements, heartburn and regurgitation.  

To the extent that, beginning in 2009,  the Veteran is shown to have had regular symptoms including heartburn and regurgitation that are not completely relieved by medication, for the early part of this appeal, the service-connected acid reflux disease is shown to be manifested by a disability picture that more closely resembled that of persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm of shoulder pain.

Hence, on this record, an increased rating of 10 percent for the service-connected acid reflux disease for this initial part of the appeal is warranted.  



ORDER

An increased, initial rating of 10 percent for the service-connected acid reflux disease for the initial period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



REMAND

The Board finds that remand is necessary for additional development, specifically to order new VA examinations to assess the current severity of the service-connected peripheral artery disease of the left lower extremity, hypertension and acid reflux disease.  

The last VA examination of record was performed in October 2009, and the Veteran has since submitted statements specifically discussing the worsening of his symptomatology for the three service-connected disabilities.  

Any relevant outstanding medical records should be obtained and associated with the record prior to ordering the examinations.

Furthermore, the Board notes that the May 2013 Supplemental Statement of the Case (SSOC) did not properly address whether a rating higher than 40 percent (instead of 20 percent) was assignable for the service-connected peripheral artery disease of the lower left extremity from February 1, 2009.  

After the requisite development has been completed, the issues should be readjudicated and a new SSOC should be furnished to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain and associate with the record copies of all outstanding medical records referable to the treatment of the service-connected peripheral artery disease of the lower left extremity, hypertension and acid reflux disease since 2009.

2. The AOJ then should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's statements regarding his disability.

The claims file and a copy of this Remand must be made available to the examiner.  A complete rationale must be stated for any opinion provided.

3. The AOJ also should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected peripheral artery disease of the left lower extremity.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's statements regarding his disability.

The examiner should specifically note all symptomatology and manifestations caused by the service-connected peripheral artery disease to facilitate rating in terms of the applicable criteria. 

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for any opinion and identify the pertinent evidence of record.

4. The AOJ finally should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected acid reflux disease.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's statements regarding his disability.

The examiner should specifically note all symptomatology and manifestations caused by the service-connected acid reflux to facilitate rating in terms of the applicable criteria. 

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for any opinion and identify the pertinent evidence of record.

5. After completing all indicated development, the AOJ should readjudicate claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


















Department of Veterans Affairs


